Citation Nr: 0525216	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  95-05 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for diverticulitis, 
colitis, bleeding from the rectum, prostatitis, emphysema, 
Barrett's esophagus, and ulcerated stomach, all claimed as 
secondary to asbestos exposure.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
chronic low back disorder with spondylosis and small 
osteophyte formation at L-1, also claimed as bone spurs in 
the spine, degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and March 1996 decisions by 
the Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  The April 1994 decision found that, 
since a March 1990 Board decision, new and material evidence 
had not been presented to reopen a claim for service 
connection for a back disorder.  In September 1994, the 
veteran filed a notice of disagreement with regard to the 
April 1994 decision.  A statement of the case was sent to the 
veteran in October 1994.  The veteran submitted a VA Form-9, 
Appeal to the Board of Veterans' Appeals in March 1995.  He 
stated that his testimony before a hearing officer would be 
his appeal statement.  Following a hearing in March 1995, a 
May 1995 hearing officer decision affirmed the April 1994 
decision that found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
back disorder.  Correspondence was sent to the veteran in May 
1995, after the May 1995 hearing officer decision, informing 
him that his claim was being placed on the docket for the 
Board and that, if he had already filed a VA Form-9, further 
response on the veteran's part was optional.  The appeal of 
the April 1994 rating decision has been pending since.

The March 1996 decision, in pertinent part, denied service 
connection for diverticulitis, colitis, bleeding from the 
rectum, prostatitis, emphysema, Barrett's esophagus, and 
ulcerated stomach, all claimed as secondary to asbestos 
exposure.

The Board remanded the claim in December 2003 for further 
development.

The Board notes that the December 2004 and February 2005 
supplemental statements of the case characterize the issue 
regarding the veteran's low back disorder as entitlement to 
service connection for a low back disorder.  However, the 
Board notes that the RO has not at any point during the 
appeal process made a determination as to whether new and 
material evidence had been presented to reopen a claim for 
service connection for a low back disorder.  Regardless, in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that 
diverticulitis, colitis, bleeding from the rectum, 
prostatitis, emphysema, Barrett's esophagus, and ulcerated 
stomach had their origins during service or were caused by 
asbestos exposure.

3.  A March 1990 Board decision denied entitlement to service 
connection for a back disorder both on a direct and secondary 
basis.

4.  The evidence received since the March 1990 Board decision 
is not so significant that it must be considered in order to 
fairly decide the claim for entitlement to service connection 
for a low back disorder.


CONCLUSIONS OF LAW

1.  Diverticulitis, colitis, bleeding from the rectum, 
prostatitis, emphysema, Barrett's esophagus, and ulcerated 
stomach were not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The March 1990 Board decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The additional evidence presented since March 1990 is not 
new and material, and the claim for service connection for a 
low back disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  As the claim 
seeking to reopen the veteran's claim for service connection 
for a low back disorder was received prior to August 29, 
2001, the prior regulations are applicable.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
November 2002, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements to establish entitlement 
to the benefits sought on appeal.  The basic elements for 
which have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decisions that are the subject of this appeal 
were entered in January and March 1996, before the enactment 
of VCAA.  Obviously, VA could not have informed the veteran 
of law that did not yet exist.  Moreover, in Pelegrini II, 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with the pre-decision timing requirement of section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in November 2002 and 
was given an ample opportunity to respond.  He did not do so, 
and the case was returned to the Board.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before a hearing officer at a hearing held at 
the RO in March 1995.  He requested a hearing before a 
Veterans Law Judge to be held at the RO.  However, in a 
November 1998 statement, he withdrew such request.  He was 
afforded VA examinations, and the examination reports include 
opinions regarding the cause of his disabilities.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for Multiple Disabilities,
Claimed as Due to Asbestos Exposure

Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with diverticulitis, colitis, a 
bleeding rectum, prostatitis, emphysema, Barrett's esophagus, 
or an ulcerated stomach.

A June 1995 VA general medical examination report noted that 
the veteran began smoking at the age of 17.  He reported 
smoking 2 to three packs per day.  The veteran indicated that 
he was exposed to asbestos during service.  The examiner 
provided history to the effect that for a period of two years 
while the veteran was in the military he had worked on an 
armored tank with asbestos "hot" gloves.  The asbestos 
fibers were exposed.  He stated he was diagnosed with 
diverticulitis two years prior.  He also reported having been 
diagnosed with Barrett's esophagus and hiatal hernia.  The 
diagnoses were as follows: history of diverticulitis; 
prostatitis; chronic obstructive pulmonary disease (COPD), 
due to smoking; history of Barrett's esophagus; history of 
asbestos exposure; and history of hiatal hernia.

An August 1995 VA gastroenterology examination report noted 
that the veteran reported a 25-year history of constipation 
and a 15-year history of bleeding hemorrhoids.  The veteran 
also complained of a 15-year history of reflux symptoms.  The 
diagnoses were chronic constipation and intermittent bleeding 
hemorrhoids associated with diverticulitis, and chronic, 
gastroesophageal reflux with associated erosive esophagitis 
and Barrett's esophagus.

VA treatment notes dated from September 1995 through 
September 2004 reflect treatment and findings associated with 
Barrett's esophagus, diverticulitis, and COPD.  A September 
1999 VA treatment note indicated that the veteran complained 
of shortness of breath.  The physician noted that the veteran 
was being evaluated as to whether he had COPD or interstitial 
lung disease from asbestos.  The diagnosis was COPD flare 
with bronchitis.  With the exception of the possibility of 
lung disease due to asbestos exposure, the VA treatment notes 
do not contain comments associating the veteran's diagnoses 
with asbestos exposure.  Neither do the treatment notes 
contain comments associating any of the veteran's claimed 
disabilities with his period of service.

An October 2004 VA examination report indicated that the 
examiner reviewed the veteran's claims folder and his VA 
medical records.  The examiner reported findings in the 
claims folder and medical record that were associated with 
the disorders currently at issue.  The examiner stated that 
the veteran was claiming that diverticulitis, colitis, 
bleeding from the rectum, emphysema, Barrett's esophagus, and 
an ulcerated stomach were secondary to asbestos exposure 
during service.  The examiner stated that there was "no 
medical literature to support a relationship between these 
conditions claimed by the veteran and asbestos exposure."  
She noted that the veteran had a history of tobacco use since 
the age of 17.  The examiner went on to state that it was her 
opinion that the veteran's tobacco use was "responsible for 
the veteran's history of 'emphysema.'"  She went on to note 
that a chest x-ray, which was performed in September 2004, 
was interpreted as showing hyperinflation of the lung fields, 
which she also attributed to tobacco use.  It was 
specifically noted that there was no clinical showing of 
asbestosis.  She concluded by stating it was her medical 
opinion that "the claimed medical conditions [were] 
unrelated to a 'claimed exposure to asbestos' during 
service."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Evidence of record does not suggest, nor has the veteran 
contended that the claimed disorders were directly incurred 
during service.  The veteran contends that his claimed 
disorders resulted from exposure to asbestos during service.  
However, the October 2004 VA examination report specifically 
states that "the claimed medical conditions [were] unrelated 
to a 'claimed exposure to asbestos' during service."  The 
examiner specifically related the veteran's claimed lung 
disorder to his tobacco use and noted that there was "no 
medical literature to support a relationship between these 
conditions claimed by the veteran and asbestos exposure."  
The Board is aware of the veteran's contentions that his 
complaints are associated with asbestos exposure during 
service.  However, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the diagnoses are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, service connection is 
denied for diverticulitis, colitis, bleeding from the rectum, 
prostatitis, emphysema, Barrett's esophagus, and ulcerated 
stomach, all claimed as secondary to asbestos exposure.


III.  New and Material Evidence for a Low Back Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with the low back.  Service 
medical records do reflect that the veteran sustained a 
fracture to the right femur, the right tibia and the right 
fibula in a motorcycle accident in 1962.  A November 1964 
rating decision granted service connection for residuals of a 
fracture of the right femur and residuals of fractures to the 
right tibia and fibula.

A March 1988 private treatment note, from the veteran's 
osteopath, indicated that the veteran had chronic back and 
leg pain and osteoarthritis.  The diagnoses included "pain 
from a previous injury of the back."

A December 1988 private treatment note indicated that x-rays 
of the lumbar spine and sacrum were essentially normal.  The 
reported impression was desiccation of the L5-S1 disc, 
associated with moderate disc bulge.  No disc herniation or 
compression was seen.  The examination was noted to be 
otherwise normal.

A December 1988 letter from the veteran's private osteopath 
expressed his opinion that the veteran had moderate to severe 
symptoms of back pain that could be related to his abnormal 
gate from his leg injury.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 1989.  He described the accident 
where he broke his leg in two places.  He stated that he was 
unconscious for two weeks.  He indicated his belief that his 
back pain was associated with the leg injuries sustained in 
the accident.

A February 1989 VA examination report noted that the veteran 
had a history of continuous pain in his right leg.  It was 
also noted that he reported back pain when his right leg was 
bent.  X-rays of the lumbar spine were interpreted as showing 
no fracture or dislocation or degenerative disc disease.  
Mild spondylosis was seen with marginal osteophyte formation 
of L1. The diagnosis was mild spondylosis with small 
osteophyte formation at L1.

The March 1990 Board decision denied service connection for a 
back disorder on the basis that there was no current 
pathology of the back that was shown to be attributable to 
either service or the veteran's service connected right leg 
disorders.

An August 1992 decision by the Social Security Administration 
awarded the veteran benefits due in part to disability 
associated with his back.  Neither the decision nor 
supporting documentation contain comments relating the 
veteran's back disorder to service or to his service 
connected right leg disorders.

An April 1994 rating decision found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a low back disorder.  
The decision stated that the evidence submitted with the new 
claim was not material, as it did not show that the veteran's 
back disorder was incurred in service or as a result of his 
service-connected right leg disorders.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 1995.  The veteran claimed that his 
back disorder was secondary to his service connected right 
leg disorders.  He stated that his private osteopath had told 
him in 1988 that his back pain was related to the abnormal 
gait, which resulted from his leg disorders.  He testified 
that several doctors since had agreed with his osteopath.  He 
stated that he began using a cane and had special shoes made 
in 1977.  He stated that he was off work for about six months 
in 1977 due to a back injury.  The veteran testified that at 
one point his pain got so bad he needed treatment, but could 
not pinpoint any specific injuries to his back at that time.

An August 1978 private treatment note, not previously 
considered and submitted with the current claim in April 
1995, noted that the veteran reported problems with his back.  
The veteran indicated that he fell in December and "hurt and 
pulled something" in his upper shoulder and right back.  X-
rays of the lumbar spine were interpreted as being normal.  
The physician noted that the veteran was prone to muscular 
and ligamentous strain.

A May 1995 hearing officer decision affirmed the April 1994 
rating decision.

A June 1995 VA examination report noted a diagnosis of 
discogenic disease of the lumbar spine.

VA treatment notes from September 1995 through January 2005 
reflect continued treatment for complains associated with the 
low back.  A September 2002 MRI of the lumbar spine was 
interpreted as showing severe degenerative disc disease at 
L5-S1, with grade I retrolisthesis of L5 and S1, which 
resulted in bilateral neural foraminal narrowing and 
compression of the exiting L5 nerve roots bilaterally.  The 
diagnosis was lumbar radiculopathy secondary to disc disease, 
degenerative arthritis, muscle spasm, and old trauma.

An October 2004 VA examination report noted that the examiner 
had reviewed the veteran's claims folder and his VA medical 
records.  The veteran reported chronic lumbar pain for 
several years.  The examiner noted a diagnosis of severe 
degenerative disc disease at L5-S1 with grade I 
retrolisthesis of L5 and S1 causing bilateral neural 
foraminal narrowing and compression of the exiting L5 nerve 
roots bilaterally.  She went on to state that, after 
reviewing the claims folder she was unable to related the 
veteran's low back disorder to his period of service.  She 
also stated that there was no data available to allow her to 
relate the veteran's low back disorder to his service 
connected right leg disorders.  Finally, she stated that she 
was also unable to offer an opinion as to whether the 
veteran's low back disorder was aggravated by his service-
connected right leg disorders.  The examiner stated that it 
would be "speculation" to relate the veteran's back 
disorder to service or to his service-connected right leg 
disorders.


Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in March 1990.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

Because the Board previously denied the claim for entitlement 
to service connection for a back disorder in March 1990, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.302 (2003), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) 
applies.  As such, the veteran's claim regarding these issue 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Barnett 
v. Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the Board's March 1990 decision, in order to determine 
whether the claims may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The veteran's claim was originally denied in a March 1990 
Board decision.  The basis of the denial was that there was 
no evidence either attributing the veteran's back disorder to 
service, or to his service-connected right leg disorders.  
The evidence of record at the time of the Board's March 1990 
denial consisted of the veteran's service medical records, 
private treatment records from March and December 1998, a 
February 1989 VA examination report and the veteran's 
statements and testimony before a hearing officer at a 
hearing held at the RO in February 1989.

The April 1994 rating decision found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a back disorder.  
Evidence submitted with that claim includes an August 1992 
Social Security Administration decision and its supporting 
documentation, an August 1978 private treatment record, which 
had not previously been considered and was submitted in April 
1995, testimony before a hearing officer at a hearing held at 
the RO in March 1995, a June 1995 VA examination report, VA 
treatment notes dated from September 1995 through January 
2005, and an October 2004 VA examination report.

What was lacking before and is still lacking is competent 
evidence linking the veteran's back disorder either to 
service or to his service-connected right leg disorders.  The 
documents submitted since the Board's March 1990 denial do 
not reflect, or even enhance the prospects of demonstrating, 
that the veteran has a current low back disorder that had its 
origins in service, or may be related to his service-
connected right leg disorders.  Though there is record of 
treatment for complaints related to the low back, clinical 
records have not related any of these complaints to the 
veteran's period of service, nor have any of the records 
submitted with the current claim related the veteran's back 
complaints to his service-connected right leg disorders.  The 
October 2004 VA examiner was asked to offer such an opinion 
relating the disorder to service, or to a service-connected 
disability, but stated in the report that any such opinion 
would be "speculation."  The Board finds that the evidence 
submitted with the current claim does not, as mentioned 
previously, enhance the chances of, or prospects for, 
relating the veteran's low back disorder either to service or 
to his service-connected right leg disorders.  Consequently, 
the Board finds that the evidence submitted since the March 
1990 denial does not contribute to a more complete picture of 
the circumstances surrounding the veteran's claim for 
entitlement to service connection for a low back disorder, 
which, in fairness, would warrant additional consideration of 
the matter at hand.  Hodge, supra.


ORDER

Entitlement to service connection for diverticulitis, 
colitis, bleeding from the rectum, prostatitis, emphysema, 
Barrett's esophagus, and ulcerated stomach, all claimed as 
secondary to asbestos exposure, is denied


New and material evidence having not been presented, a claim 
for entitlement to service connection for a chronic low back 
disorder with spondylosis and small osteophyte formation at 
L-1, also claimed as bone spurs in the spine, degenerative 
arthritis of the spine is not reopened.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


